UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13970 A. Full title of the plan and address of the plan, if different from that of the issuer named below: CHROMCRAFT REVINGTON EMPLOYEE STOCK OWNERSHIP AND SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CHROMCRAFT REVINGTON, INC. 1330 Win Hentschel Blvd., Suite 250 West Lafayette, Indiana 47906 Chromcraft Revington Employee Stock Ownership and Savings Plan EIN 35-1848094PN 003 Accountants’ Report and Financial Statements December 31, 2011 and 2010 Chromcraft Revington Employee Stock Ownership and Savings Plan December 31, 2011 and 2010 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets (Deficit) Available for Benefits 2 Statements of Changes in Net Assets (Deficit) Available for Benefits 4 Notes to Financial Statements 6 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 21 Table of Contents Report of Independent Registered Public Accounting Firm Plan Administrator Chromcraft Revington Employee Stock Ownership and Savings Plan West Lafayette, Indiana We have audited the accompanying statements of net assets (deficit) available for benefits of the Chromcraft Revington Employee Stock Ownership and Savings Plan as of December 31, 2011 and 2010, and the related statements of changes in net assets (deficit) available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing auditing procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets (deficit) available for benefits of the Chromcraft Revington Employee Stock Ownership and Savings Plan as of December 31, 2011 and 2010, and the changes in net assets (deficit) available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplementary information as listed in the table of contents is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental information is the responsibility of the Plan’s management.Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ BKD,LLP Indianapolis, Indiana June 27, 2012 Federal Employer Identification Number:44-0160260 1 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Statement of Net Assets (Deficit) Available for Benefits December 31, 2011 Assets Allocated Unallocated Total Chromcraft Revington, Inc. common stock, at fair value $ $ $ Mutual funds - T. Rowe Price Stable Value Common Trust Fund - Notes receivable from participants - Employee contributions receivable - Employer contributions receivable - Cash and equivalents - Total assets Liabilities Note payable to employer - Net Assets (Deficit) Available for Benefits, at Fair Value ) ) Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) - ) Net Assets (Deficit) Available for Plan Benefits $ $ ) $ ) See Notes to Financial Statements 2 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Statement of Net Assets (Deficit) Available for Benefits December 31, 2010 Assets Allocated Unallocated Total Chromcraft Revington, Inc. common stock, at fair value $ $ $ Mutual funds - T. Rowe Price Stable Value Common Trust Fund - Notes receivable from participants - Employee contributions receivable - Employer contributions receivable - Cash and equivalents - Total assets Liabilities Interest payable to employer - Note payable to employer - Total liabilities - Net Assets (Deficit) Available for Benefits, at Fair Value ) Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) - ) Net Assets (Deficit) Available for Plan Benefits $ $ ) $ See Notes to Financial Statements 3 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Statement of Changes in Net Assets (Deficit) Available for Benefits Year Ended December 31, 2011 Allocated Unallocated Total Additions Investment income (loss) Dividends $ $
